Citation Nr: 1302412	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial increased rating for diabetic peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial increased rating for diabetic peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial increased rating for diabetic peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial increased rating for diabetic peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967 and active duty for training (ACDUTRA) from May 10, 1980 to May 24, 1980.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This case was previously before the Board in May 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is currently in receipt of a TDIU, effective April 30, 2009.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, regulation of activities was not required to control diabetes.

2.  The Veteran's bilateral diabetic peripheral neuropathy of the lower extremities has been manifested by more than moderate incomplete paralysis or neuritis of the sciatic nerve.

3.  The Veteran's bilateral diabetic peripheral neuropathy of the upper extremities is manifested by no more than mild incomplete paralysis or neuritis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2012).

2.  The criteria for an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8620 (2012).

3.  The criteria for an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8620 (2012).

4.  The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right upper extremity have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8615 (2012).

5.  The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left upper extremity have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8615 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.

Duty to Notify

As the April 2008 rating decision granted service connection for peripheral neuropathy of the upper and lower extremities, those claims are now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to instead issue a SOC if the disagreement concerning the downstream issue is not resolved.  And since the RO issued an SOC in April 2009 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

By correspondence dated in November 2007 and December 2008 the Veteran was informed of the evidence and information necessary to substantiate the diabetes increased rating claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the diabetes and the effect that the service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In November 2007 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the diabetes claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Social Security Administration (SSA) has indicated that they have no medical records pertaining to the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.  Indeed, as a part of the May 2012 Remand, updated VA medical records were procured.

The Veteran has undergone adequate VA examinations that addressed the matters presented by this appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The aforementioned examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.

The Board finds that there has been substantial compliance with its May 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Diabetes mellitus, type II

Service connection for the Veteran's diabetes was granted in March 2007.  The Veteran's claim for an increased rating for his service-connected diabetes was received on November 15, 2007.  Specifically, he stated "my diabetic conditions has worsen." [Sic].

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

The evidence of record, VA treatment records and January 2008 and June 2012 VA examinations, does not show that there are specific restrictions or regulation of activities because of the Veteran's diabetes.  To the contrary, treatment notes dated in May 2006, November 2008, and January 2010 all recommendation and/or endorse the need for the Veteran to exercise.  Moreover, the June 2012 VA examiner specifically stated that the Veteran's diabetes was controlled and "not causing related symptoms of hypoglycemia [and] therefore not regulating his activities."  The June 2012 VA examiner further noted that the Veteran had not had a progressive loss of strength attributable to diabetes mellitus.

In sum, the evidence does not show that the Veteran's diabetes requires regulation of activities, as that term is defined in the applicable regulation.  As such, the Veteran is not shown to have regulation of activities required for control of his diabetes mellitus as required for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).

The Board also notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, have not been asserted or shown.

The Board observes that Note 1 of Diagnostic Code 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  In this regard, the Veteran is already service-connected for diabetes related disorders including bilateral upper and lower extremity peripheral neuropathy and erectile dysfunction.  Service connection for gout, refractive error, and hypertension as secondary to diabetes mellitus has been previously denied by VA.  The June 2012 VA examiner also stated that the Veteran's renal failure was not related to his service-connected diabetes.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his diabetes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his diabetes according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's diabetes is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased rating is warranted in this case.  Consideration has been given to the Veteran's May 2011 statement that his activities had been regulated as a result of his diabetes mellitus.  However, as noted, there is no evidence that the Veteran's diabetes has required regulation or restriction of activities at any time during the rating period on appeal, and the June 2012 VA examiner specifically indicated that the Veteran had not had a progressive loss of strength attributable to diabetes mellitus.  This evidence outweighs the Veteran's lay assertions.  

As such, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for service-connected diabetes mellitus.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Peripheral neuropathy of the right and left lower and upper extremities

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2012).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).

The term incomplete paralysis indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or very rarely lost.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2012).

The Veteran asserts that he has numbness of the legs and cramps in the thighs and arms.  He has also complained of swelling in the distal extremities and pain in the thighs.

A.  Peripheral neuropathy of the right and left lower extremity

The April 2008 rating decision, in pertinent part, granted service connection for peripheral neuropathy of the right and left lower extremity and assigned a 20 percent rating for those disabilities under Diagnostic Code 8620, effective November 15, 2007.

Diagnostic Code 8620 pertains to paralysis and neuritis of the sciatic nerve.  Under Diagnostic Code 8620, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.

VA neurological examinations (January 2008 and June 2012) and the other evidence of record reveals moderate manifestations of neuropathy of the lower extremities under Diagnostic Code 8620.  Indeed, while the January 2008 and June 2012 VA peripheral neuropathy examinations found that the Veteran's lower extremities had some decreased sensation and reflexes, the same examinations found lower extremity muscle strength of 5/5.  There have been no findings on examination or in the clinical records such as foot drop or muscular atrophy that would lead to consideration of a rating higher than 20 percent for each lower extremity.  Indeed, the Board finds that at no time during the period on appeal have the criteria for a 40 percent or higher schedular rating for neuritis of either lower extremity been more nearly approximated, because moderately severe incomplete paralysis of either lower extremity is not shown.  To the contrary, and in addition to aforementioned clinical findings, the Board observes that the June 2012 VA examiner specifically characterized the Veteran's bilateral lower extremity peripheral neuropathy as just mild incomplete paralysis

In sum, the Board finds that throughout the appeal period, the evidence of record does not support disability ratings higher than 20 percent for right and left lower extremity neuropathy under Diagnostic Code 8620.

B.  Peripheral neuropathy of the right and left upper extremity

The April 2008 rating decision, in pertinent part, granted service connection for peripheral neuropathy of the right and left upper extremity and assigned a 10 percent rating for those disabilities, under Diagnostic Code 8615, effective November 15, 2007.

Diagnostic Code 8615 pertains to paralysis of the median nerve.  Under Diagnostic Code 8615, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.

The Board concludes that the evidence does not demonstrate that the Veteran's peripheral neuropathy of the left and right upper extremities approximates moderate incomplete paralysis such that a higher rating would be warranted under Diagnostic Code 8615.  The evidence, including the January 2008 and June 2012 VA peripheral neuropathy examinations, demonstrates that the Veteran has some decreased sensation with no decreased strength in the upper extremities.  The evidence does not show any muscular atrophy of the upper extremities and reflexes are normal.  The June 2012 VA examiner noted that the Veteran had just mild bilateral upper extremity peripheral neuropathy.

In sum, the Board finds that throughout the appeal period, the evidence of record does not support disability ratings higher than 10 percent for right and left upper extremity neuropathy under Diagnostic Code 8615.

Conclusion

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his diabetes and peripheral neuropathy.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his diabetes and peripheral neuropathy according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the Veteran's diabetes and peripheral neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased rating is warranted in this case.  As noted, for example, there is no evidence that the Veteran's diabetes has required regulation or restriction of activities at any time during the rating period on appeal, and the Veteran's upper and lower extremities have shown essentially full muscle strength.

While the Board has been mindful of the "benefit-of-the-doubt" rule, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's diabetes or peripheral neuropathy disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disabilities on appeal has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected diabetes and peripheral neuropathy disability.  The Veteran's symptoms such as regulations of activities and weakness are specifically enumerated under Diagnostic Codes 7913, 8620, and 8615.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



(CONTINUED NEXT PAGE)

ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, is denied.

An initial increased rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

An initial increased rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity is denied.

An initial increased rating in excess of 10 percent for diabetic peripheral neuropathy of the right upper extremity is denied.

An initial increased rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


